444 F.2d 221
Willie Reed TAYLOR et al., Plaintiffs-Appellees,v.The COAHOMA COUNTY SCHOOL DISTRICT et al., Defendants-Appellants.
No. 71-1435.
United States Court of Appeals, Fifth Circuit.
June 16, 1971.

Appeal from the United States District Court for the Northern District of Mississippi; Orma R. Smith, District Judge.
William H. Maynard, William R. Bradley, Clarksdale, Miss., William A. Allain, Asst. Atty. Gen., Jackson, Miss., for defendants-appellants.
Melvyn R. Leventhal, Fred L. Banks, Jackson, Miss., Michael B. Trister, Washington, D. C., Jack Greenberg, Norman Chachkin, New York City, for plaintiffs-appellees.
Before GEWIN, GOLDBERG, and DYER, Circuit Judges.
PER CURIAM.

Affirmed. See Local Rule 21.1


Notes:


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966